Citation Nr: 1514476	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased compensable evaluation for service-connected callouses of the right and left first toes.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to June 1979.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which continued a noncompensable evaluation for service-connected callouses of the right and left first toes.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.

The RO has evaluated the Veteran's service-connected callouses of the right and left first toes at a noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasmis.  Under Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck; scars; or impairment of function. 

Notably, this case does not actually involve a residual scar, and the Board finds that it is appropriate to consider evaluating the Veteran's disability under the criteria for impairment of function as opposed to the criteria for scars.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Under Diagnostic Code 5284 for other foot injury, a moderate foot injury is evaluated as 10 percent disabling.  A moderately severe foot disability is evaluated as 20 percent disabling.  A severe foot injury is evaluated as 30 percent disabling.  Finally, a note to this rating code states that with actual loss of use of the foot, a 40 percent evaluation should be assigned. 38 C.F.R. § 4.71a. 

The Board notes that the terms "moderate", "moderately severe", and "severe" as used in Diagnostic Code 5284 is not defined by regulation.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran most recently underwent a VA examination in July 2011.  Notably, the examiner indicated that the Veteran reported that he had pain in his feet.  While the examiner provided a diagnosis of callouses of the bilateral great toes, no opinion or assessment was provided regarding the limitations or functional impairment, if any, of the Veteran's bilateral great toes, to include any impact on the Veteran's foot.  Significantly, in a December 2007 correspondence, a private physician advised the Veteran to not stand continuously for more than 2 hours or for a total of 6 hours due to a medical condition.

Accordingly, the Board finds that the July 2011 VA examination is inadequate and a new VA examination is necessary to access the current severity of the Veteran's service-connected callouses of the right and left first toes to include an opinion which addresses the severity of his bilateral first toe disability.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Additionally, on VA examination in July 2011, the Veteran that reported that he "filed for disability" due to the pain in his feet. Notably, no records from the Social Security Administration (SSA) are currently associated with the claims folder. 

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Contact the Social Security Administration and obtain any records pertaining to a claim by the Veteran for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.  After the above is completed, schedule the Veteran for an appropriate VA examination, to determine the current nature and severity of his bilateral first toes. 

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Any limitation of motion or functional loss in the toes or feet resulting from his service-connected disability should be noted.  The examiner is asked to determine, if possible, whether functional loss in the feet resulting from his service-connected disability is slight, moderate, moderately severe, or severe in nature. 

Any and all opinions must be accompanied by a complete rationale.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




